UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6286


WILLIAM CANNON GRESHAM,

                    Petitioner - Appellant,

             v.

CHARLES WILLIAMS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-00938-HMH)


Submitted: April 6, 2020                                          Decided: July 10, 2020


Before WYNN and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Cannon Gresham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Cannon Gresham seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2254 (2018) petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended

that relief be denied and advised Gresham that failure to file timely, specific objections to

this recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Gresham received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review of two of his claims because his objections were not specific to the

particularized legal recommendations made by the magistrate judge on those claims. See

Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate

judge’s report, a party must object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district court of the true ground for the

objection” (internal quotation marks omitted)).

       Gresham did, however, specifically object to the magistrate judge’s recommended

disposition of his ineffective assistance of counsel claim relating to counsel’s failure to

object to the prosecutor’s alleged breach of Gresham’s plea agreement. Thus, this portion

                                              2
of the district court’s order was preserved. However, the order is not appealable unless a

circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A),

(c)(2) (2018). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017).

       Limiting our review of the record to the issues raised in Gresham’s informal brief,

we conclude that Gresham has not made the requisite showing with regard to the ineffective

assistance claim to which he specifically objected. See 4th Cir. R. 34(b); see also Jackson

v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              3